Per Curiam.
This case presents the same issues as to the jurisdiction of the court, legal capacity of plaintiffs to sue, and constitutionality of initiative measure No. 178, passed on November 7, 1950, as were considered and decided in Senior Citizens League v. Department of Social Security, ante p. 142, 228 P. (2d) 478. The two cases were argued in. succession before this court on the same day, and respondents filed the same brief in both proceedings. The same result should be reached in both, and for the same reasons.
The judgment is accordingly affirmed.